The respondent was convicted of unlawfully and carnally knowing and abusing a female child of the age of five years, contrary to R. S., Chap. 129, Sec. 16. His appeal, based on the insufficiency of the evidence adduced by the State, raises the question of whether, upon all the evidence, the jury were warranted in believing him guilty, beyond a reasonable doubt, of the offense charged in the indictment.
The respondent was not obliged to take the stand in his own defense. R. S., Chap. 146, Sec. 19. Electing to do so, however, his testimony as to the presence of the child with him in an unoccupied house, at the time laid in the indictment, supplied all necessary details of proof of his guilt otherwise lacking. A respondent can not complain that the evidence adduced by the prosecution is insufficient where he himself supplies thé deficiency, Underhill’s Crim. Ev. (Third Ed), 50; 16 Corpus Juris, 759. Upon all the evidence, there is no reasonable doubt of the respondent’s guilt. Appeal dismissed. Judgment for the State.